Citation Nr: 0700334	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  96-35 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable evaluation for dissociative 
reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from May 1960 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the Portland, 
Oregon, Regional Office (RO) which re-established the 
veteran's noncompensable evaluation for dissociative 
reaction.  

The Board has, in May 2001, November 2003, and March 2006, 
remanded this matter for additional development of the 
evidence as well as to remedy due process deficiencies.  

As noted in the November 2003 and March 2006 remands the 
appellant, in October 1996 raised a claim of entitlement to 
service connection for anemia secondary to headache 
medication.  In an August 1997 statement, he raised a claim 
of entitlement to service connection for a stomach disorder 
secondary to headache medication.  In a March 1999 statement, 
the veteran requested entitlement to a 30 percent combined 
rating from 1972, and in an October 1999 letter, he requested 
entitlement to an earlier effective date for service 
connection for tinnitus.  Finally, the February 2003 VA 
examination reasonably raises a claim of entitlement to a 
total disability evaluation based on individual 
unemployability.  As these issues continue to remain 
undeveloped and uncertified for appellate review, they are 
again referred to the RO for clarification and any other 
necessary action.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

As indicated in the Introduction, this claim was last 
remanded in March 2006.  Unfortunately, the Board finds that 
remand is necessary concerning the instant claim for a 
compensable evaluation for dissociative reaction.

In March 2006, the Board observed that in the course of a 
February 2003 VA mental disorders examination, the examiner 
discussed his review of psychological testing results 
associated with testing afforded the veteran on February 4, 
2003, at the VA domiciliary in White City, Oregon.  The Board 
noted at that time that these test results were not of 
record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
Board, therefore, in March 2006, instructed the RO to obtain 
the named psychological test results, and, in the event that 
the results could not be located, to "specifically document 
what attempts were made to locate them, and explain in 
writing why further attempts to locate or obtain any 
government records would be futile."  

Following the March 2006 remand, the record shows that in 
April 2006, a psychological testing note, dated February 4, 
2003, was printed.  Review of this testing note, from the 
White City VA Medical Center, shows that the veteran was 
administered certain tests, to include the MMPI-2, TSI, and 
Shipley.  It was noted that the veteran completed these tests 
in a period of one and a half hours.  The actual testing 
records (and results), however, associated with this February 
4, 2003, psychological testing VA testing have not been 
associated with the record.  Moreover, the RO has not 
"specifically document[ed]" why these records cannot be 
obtained.  Further, as part of its June 2006 supplemental 
statement of the case (SSOC), the RO pointed out that, 
"[p]er BVA remand, we requested the examination report from 
February 2003."  This, notes the Board, as well as the 
veteran's representative (see September 2006 Appellant's 
Post-Remand Brief), was not the sought after VA medical 
records that the Board had requested in March 2006.  


A remand confers, as a matter of law, the right to compliance 
with the remand orders.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, remand is mandatory.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain psychological 
test results associated with the testing 
afforded the veteran on February 4, 2003, 
at the VA domiciliary in White City, 
Oregon.  If the RO cannot locate such 
records, the RO must specifically 
document what attempts were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then:  (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  Stegall.

3.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claim under all appropriate 
statutory and regulatory provisions and 
legal theories.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a SSOC that includes all evidence 
added to the file since the June 2006 
SSOC.


The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified. 
 The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As this is the fourth remand, this claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



